
	
		III
		111th CONGRESS
		1st Session
		S. RES. 67
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Feingold (for
			 himself, Mr. Kohl,
			 Mr. Sanders, Mr. Durbin, Mr.
			 Casey, Mr. Burris,
			 Mrs. Gillibrand,
			 Mr. Chambliss, Mr. Kerry, Mr.
			 Bennet, Mr. Begich,
			 Mr. Bayh, and Mr. Dodd) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  providing breakfast in schools through the national school breakfast program
		  has a positive impact on the lives and classroom performance of low-income
		  children.
	
	
		Whereas participants in the school breakfast program
			 established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773)
			 include public, private, elementary, middle, and high schools, as well as
			 schools in rural, suburban, and urban areas;
		Whereas access to nutrition programs such as the school
			 lunch program, established under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.) and the national school breakfast program helps to
			 create a stronger learning environment for children and improves children’s
			 concentration in the classroom;
		Whereas missing breakfast and the resulting hunger has
			 been shown to harm the ability of children to learn and to hinder academic
			 performance;
		Whereas students who eat a complete breakfast have been
			 shown to make fewer mistakes and to work faster in math exercises than those
			 who eat a partial breakfast;
		Whereas implementing or improving classroom breakfast
			 programs has been shown to increase breakfast consumption among eligible
			 students dramatically, doubling, and in some cases, tripling numbers of
			 participants in school breakfast programs, as evidenced by research in
			 Minnesota, New York, and Wisconsin;
		Whereas providing breakfast in the classroom has been
			 shown in several instances to improve attentiveness and academic performance,
			 while reducing absences, tardiness, and disciplinary referrals;
		Whereas studies suggest that eating breakfast closer to
			 the time students arrive in the classroom and take tests improves the students'
			 performance on standardized tests;
		Whereas studies show that students who skip breakfast are
			 more likely to have difficulty distinguishing among similar images, show
			 increased errors, and have slower memory recall;
		Whereas children who live in families that experience
			 hunger are likely to have lower math scores, receive more special education
			 services, and face an increased likelihood of repeating a grade;
		Whereas making breakfast widely available in different
			 venues or in a combination of venues, such as by providing breakfast in the
			 classroom, in the hallways outside classrooms, or to students as they exit
			 their school buses, has been shown to lessen the stigma of receiving free or
			 reduced-price school breakfasts, which stigma sometimes prevents eligible
			 students from obtaining traditional breakfast in the cafeteria;
		Whereas in fiscal year 2008, 8,520,000 students in the
			 United States consumed free or reduced-price school breakfasts provided under
			 the national school breakfast program;
		Whereas less than half of the low-income students who
			 participate in the national school lunch program also participate in the
			 national school breakfast program;
		Whereas at least 16,000 schools that participate in the
			 national school lunch program do not participate in the national school
			 breakfast program;
		Whereas in fiscal year 2008, 60 percent of school lunches
			 served, and 80 percent of school breakfasts served, were served to students who
			 qualified for free or reduced-priced meals;
		Whereas the current economic situation, including the
			 increase of nearly 3 percent in the national unemployment rate in 2008, is
			 causing more families to struggle to feed their children and to turn to schools
			 for assistance;
		Whereas studies suggest that children who eat breakfast
			 take in more nutrients, such as calcium, fiber, protein, and vitamins A, E, D,
			 and B–6;
		Whereas studies show that children who participate in
			 school breakfast programs eat more fruits, drink more milk, and consume less
			 saturated fat than those who do not eat breakfast;
		Whereas children who do not eat breakfast, either in
			 school or at home, are more likely to be overweight than children who eat a
			 healthful breakfast on a daily basis; and
		Whereas March 2 through March 6, 2009, is National School
			 Breakfast Week: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of the school breakfast program established under section 4 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1773) and the positive impact of the
			 program on the lives of low-income children and families and on children’s
			 overall classroom performance;
			(2)expresses strong
			 support for States that have successfully implemented school breakfast programs
			 in order to alleviate hunger and improve the test scores and grades of
			 participating students;
			(3)encourages all
			 States to strengthen their school breakfast programs, provide incentives for
			 the expansion of school breakfast programs, and promote improvements in the
			 nutritional quality of breakfasts served;
			(4)recognizes the
			 need to provide States with resources to improve the availability of adequate
			 and nutritious breakfasts;
			(5)recognizes the
			 impact of nonprofit and community organizations that work to increase awareness
			 of, and access to, breakfast programs for low-income children; and
			(6)recognizes that
			 National School Breakfast Week helps draw attention to the need for, and
			 success of, the national school breakfast program.
			
